Title: To Thomas Jefferson from James Madison, 2 September 1793
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Sepr. 2. 93

I write this by your servant on his way to George Town with a Horse. He applies to me for his best route. I advise the circuitous one by Fredg., in preference to the shorter one, in which he would probably lose more by mistakes than would be equal to the difference between the two in point of distance. I left Monroe’s yesterday. My stay was spun out by waiting for Mr. D. R., who did not arrive at Monto: till Friday evening. Your letter by him was duly received. On getting home last night I found your subsequent one of the 18th. inst: I have not yet read the paper inclosed in it. I shall write you in the course of the day by another opportunity for the post which will afford me time to say what I could not say now without detaining the Servant.
